Title: John Adams to Abigail Adams, 23 January 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia January 23. 1796
          
          I have nothing to write you at this moment but Scandal, and that about one of our Connections and Acquaintances, in whose Character and Fortunes Several of our near Relations and kind Friends are deeply interested for which Reason I write in Confidence and pray that Calumny if it is such may not be propagated from me nor in my name.
          It is reported here in Company of senators and others of Senatorial Dignity that Mr Greenleaf by Virtue of a Connecticut Divorce in Imitation of Captain Beal is about to marry Nancy Allen.
          It is also reported that Mr Greenleaf has taken Advantage of the Gullability of the Boston Speculators in whose Estimation Dollars seem of no more Value than Cents ought to be to make an enormous hall of fishes to the amount of half a Million of Dollars by a very Artful Sale of shares at a monstrous Price in a purchase he made of Mr Gun of Georgia Lands at a very trifling one.
          The House of Representatives will do no Business with any Spirit before the Treaty arrives. The disaffected are intriguing but accounts from all quarters are very discouraging to them. We have been very unfortunate in the Delays which have Attended the Dispatches of our Ambassadors.— Very Lucky Mr John Quincy Adams, that you are not liable to criticism upon this occasion! this Demurrage would have been charged doubly, both to your Account and that of your Father. It would have been a Scheme! a Trick a design a

Contrivance. From hatred to France, Attachment to England, monarchical Maneuvres and Aristocratical Cunning! Oh how eloquent they would have been.
          The Southern Gentry are playing at present a very artful Game, which I may devellope to you in Confidence hereafter, under the Seal of Secrecy. Both in Conversation and in Letters they are representing the Vice President as a Man of Moderation. Although rather inclined to limited Monarchy and somewhat Attached to the English, he is much less so that Jay or Hamilton— For their Parts for the sake of Conciliation they should be very Willing he should be continued as Vice President, provided the Northern Gentlemen would consent that Jefferson should be President. I most humbly thank you for your kind Condescension, Messieurs Transcheasapeaks.
          Witness my Hand
          
            John Adams
          
        